PCIJ_AB_63_OscarChinn_GBR_BEL_1934-12-12_ANX_01_NA_NA_FR.txt. I51

ANNEXE

DOCUMENTS SOUMIS A LA COUR

I. — PIÈCES DEPOSEES AU COURS DE LA PROCEDURE ECRITE.

À. — Au nom du Gouvernement belge :

go

I.

nD mB to

a pw

Extrait des « Renseignements de 1’Office colonial » publiés par le ministère
des Colonies de Belgique. Année 1914, pp. 36-37: « Les marchés du
caoutchouc d'Anvers en 1913 ».

. Convention-cahier des charges, avenue le 16 avril 1925, entre la Colonie

du Congo belge, l’Union nationale des Transports fluviaux (Ünatra), et
la Société anonyme « Compagnie industrielle et de Transports au Stanley-
Pool » (Citas).

. Tableau comparatif des prix de réalisation des produits coloniaux.
. Tableau des réductions accordées le rer septembre 1930.
. Tableau indiquant le taux des rabais consentis à dater du ret juillet

1931.

. Correspondance adressée par le ministre des Colonies de Belgique au

président du Comité permanent de coordination des transports au Congo,
et montrant la volonté de modifier le taux des dégrèvements et rabais
dans la mesure des nécessités.

. Note sur les contrats de fidélité et les contrats de reprise de flotte.

. Modèle d’un contrat de fidélité.

. Échange de correspondance montrant l’origine des contrats de fidélité.
. Tableau des tonnages transportés à la montée et à la descente de 1929

à 1933.

. Extrait des statuts de l’Unatra en 1925.
. Relevé général des contrats passés par lUnatra.
. Ordonnance du gouverneur général. — Police fluviale. -- Chargement

des bateaux et embarcations. (Bulletin administratif et commercial, 1920,
p. 667.)

. Relevé des bordereaux et manifestes, à l’entrée et à la sortie, de 1930

à 1932, se rapportant aux transports effectués par les bateaux de M. Chinn.

. Note pour M. Vingénieur-directeur du Service des voies navigables et

relative aux bateaux de M. Chinn.

— Au nom du Gouvernement du Royaume-Uni :

. Graphiques indiquant les résultats financiers de l’entreprise de M. Chinn

du mois de juillet 1930 à la fin de 1933.

. Graphiques montrant :

a) les dépenses afférentes à la flottille de l’Unatra, de 1927 à 1931;
b) le tonnage transporté à la descente par l’Unatra et par les trans-
porteurs privés, de 1929 à la fin de 1933.

. Décision du 20 juin 1931.
. Tarifs de ’Unatra avant le mois de juillet 1931.
. Modèle de contrat de fidélité et liste d’entreprises avec lesquelles l’'Unatra

avait conclu des contrats de fidélité postérieurement au mois de juillet
1931.

. Graphique indiquant les prix des produits et la proportion représentée

par le subside, du mois d'avril 1931 au mois de mars 1934.

. Correspondance échangée entre la Socca et le Gouvernement belge au

sujet de l'offre du mois d'octobre 1932, et lettre montrant que l’Unatra.
accordait des rabais particuliers.
152

gr

To.
11.
12.
13.

14.
15.

16.

A/B 63. — AFFAIRE OSCAR CHINN

. Convention de Saint-Germain-en-Laye du 10 septembre 1919 (Recueil

des Traités, 1919, n° 18) (en anglais et en français).

. Correspondance échangée entre le ministre des Colonies de Belgique,

la Socca, l’Unatra et M. Crokaert:
a) Lettre de la Socca au ministre des Colonies (3 juin 1932).

b) De la même au même (21 juin 1932).
c) Lettre du ministre des Colonies à la Socca (23 juin 1932).

à) Lettre de la Socca au ministre des Colonies (2 juillet 1932).

e) Lettre de l’Unatra à M. Crokaert (22 mai 1933).
f) Lettre de M. Crokaert a la Socca (7 juin 1933).
g) Lettre du ministère des Colonies à M. Crokaert (26 juin 1933).

h) Lettre de PUnatra à M. Crokaert (13 juillet 1933).
Lettre de l'agent britannique au Greffier (17 mai 1934).

Lettre de la Socca au ministre des Colonies de Belgique (26 juin 1931).
Lettre du ministre des Colonies de Belgique 4 la Socca (28 juillet 1931).
Arrêt du Tribunal de première instance de Léopoldville (21 sept. 1932).

Arrét de la Cour d’appel de Léopoldville (13 déc. 1932).
Avis du gouverneur général du Congo (3 oct. et 5 nov. 1932).

Lettres échangées entre l’Unatra et la Socca, etc.:
a) L’Unatra à la Socca (6 nov. 1931).
b) La Socca à l’Unatra (17... » » ).
c) L’Unatra à la Socca (21 » » ).
d) La Socca à l’Unatra (27 » » }.
e) L’Unatra à la Socca (2 déc. »
f) Convention entre PUnatra et la Socca (3 nov. 1933).

II. — PIÈCES DÉPOSÉES AU COURS DE LA PROCÉDURE ORALE.

À. — Au nom du Gouvernement belge :

Carte du Congo belge (voies de communication).

B. — Au nom du Gouvernement du Royaume-Uni :

I.

2.
3.

Lettre adressée le 30 septembre 1931 a M. Oscar Chinn par l’inspec-
teur de la Navigation du Congo belge.

Bulletin de la Chambre de commerce de Léopoldville, gme année, n° 8.
L’Echo de la Bourse, journal industriel et financier, n° du 21 sept.
1933.

III. — DocuMENTS CONSULTES PAR LA COUR.

. Acte général de la Conférence de Berlin du 26 février 1885 (Nouveau

Recueil général de Martens, 2me série, t. 10, pp. 414-427).

. Cartes du Congo belge.
